office_of_chief_counsel department of the treasury internal_revenue_service washington d c number info release date cc intl br1 ----------- genin-141933-03 uil ------------------------------ --------------------------------------------------- -------------------------------- reference distributions of pension plans to nonresident_aliens dear -------------- this responds to your letter to the associate chief_counsel international dated date in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you have asked about the application of article pensions annuities alimony and child_support of the united states-australia income_tax treaty treaty available on the internet at http www irs treas gov pub irs-trty aus pdf to a nonresident_alien who has worked in the united_states as an independent_contractor and returned to australia your letter refers specifically to australian athletes and actors who worked temporarily in the united_states accumulated a u s pension and then returned to australia we assume for purposes of this letter that the individuals will be residents of australia within the meaning of paragraph a of article residence at the time the distributions are made article of the treaty provides in pertinent part emphasis added subject_to the provisions of article governmental remuneration pensions and other similar remuneration paid to an individual who is a resident of one of the contracting states in genin-141933-03 consideration of past employment shall be taxable only in that state the term pensions and other similar remuneration as used in this article means periodic_payments made by reason of retirement or death in consideration for services rendered or by way of compensation paid after retirement for injuries received in connection with past employment the u s model income_tax treaty model treaty available on the internet at http www irs treas gov pub irs-trty usmodel pdf contains a provision similar to article of the treaty the treasury_department technical explanation to the model treaty sets forth the requirements that a pension distribution must satisfy in order to qualify for exemption from u s taxation under the pension article the technical explanation contains the following in addition certain distribution_requirements must be met before distributions from these plans would fall under paragraph to qualify as a pension distribution or similar remuneration from a u s plan the employee must have been either employed by the same employer for five years or be at least years old at the time of the distribution in addition the distribution must be made either a on account of death or disability b as part of a series of substantially equal payments over the employee’s life expectancy or over the joint life expectancy of the employee and a beneficiary or c after the employee attained the age of finally the distribution must be made either after separation_from_service or on or after attainment of age a distribution from a pension_plan solely due to termination of the pension_plan is not a distribution falling under paragraph when a distribution does not meet these requirements it does not qualify as a pension for purposes of article of the model treaty although the technical explanation to the model treaty is not directly applicable to the treaty similar principles would be applicable in a case where a distribution does not qualify as a pension the distribution then may be subject_to taxation in the united_states as income from employment depending on the nature of the employment any of article independent personal services article dependent_personal_services or article entertainers might apply to the distribution we hope this information will be helpful to you if you require a definitive determination of the law applicable to your particular facts you may submit a genin-141933-03 request for a private_letter_ruling to this office pursuant to the rules set forth in revproc_2003_1 which is available on the internet at http www irs gov pub irs-irbs irb03-01 pdf if you should have any further questions in this matter please contact ------------------- at ---------------------- not a toll-free number sincerely m grace fleeman senior counsel branch office of associate chief_counsel international
